Title: From Benjamin Franklin to Vergennes, 17 December 1782
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


SirPassy, Decr. 17. 1782
I received the Letter your Excellency did me the Honour of writing to me the 15th. Instant. The Proposal of having a Passport from England was agreed to by me the more willingly, as I at that time had Hopes of obtaining some Money to send in the Washington, and the Passport would have made its Transportation safer, with that of our Dispatches, and of yours also if you had thought fit to make use of the Occasion. Your Excellency objected, as I understood it, that the English Ministers by their Letters sent in the same Ship might create inconvenient Expectations in America. It was therefore I propos’d not to press for the Passport till your Preliminaries were also agreed to. They have sent the Passport without being press’d to do it; and they have sent no Letters to go under it; and ours will prevent the Inconvenience apprehended. In a subsequent Conversation, your Excellency mention’d your Intention of sending some of the King’s Cutters; from whence I imagin’d that Detaining the Washington was no longer necessary; And it was certainly very incumbent on us to give Congress as early an Account as possible of our Proceedings, who must think it extremely strange to hear of them by other means without a Line from us. I acquainted your Excellency however with our Intention of dispatching that Ship, supposing you might possibly have something to send by her.
Nothing has been agreed in the Preliminaries contrary to the Interests of France; and no Peace is to take Place between us and England till you have concluded yours. Your Observation is however apparently just, that in not consulting you before they were signed, we have been guilty of neglecting a Point of Bienséance. But as this was not from Want of Respect for the King whom we all love and honour, we hope it may be excused; and that the great Work which has hitherto been so happily conducted, is so nearly brought to Perfection, and is so glorious to his Reign, will not be ruined by a single Indiscretion of ours. And certainly the whole Edifice falls to the ground immediately, if you refuse on that Account to give us any farther Assistance. I have not yet dispatch’d the Ship, and shall beg leave to wait upon you on Friday for your final Answer.
It is not possible for any one to be more sensible than I am, of what I, and every American, owe to the King, for the many & great Benefits & Favours he has bestow’d upon us. All my Letters to America are Proofs of this; all tending to make the same Impressions on the Minds of my Countrymen, that I felt in my own. And I believe that no Prince was ever more belov’d and respected by his own Subjects, than the King is by the People of the United States. The English, I just now learn, flatter themselves they have already divided us. I hope this little Misunderstanding will therefore be kept a perfect Secret, and that they will find themselves totally mistaken.

With great and sincere Respect, I am, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
le Comte de Vergennes.
 
Endorsed: M. de R
